Citation Nr: 0840339	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1971 to January 1974 and in the United States Coast 
Guard from March 1974 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above-referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c) (2007).

The veteran is service connected for bilateral hearing loss, 
with an effective date of September 17, 1986, and currently 
rated as noncompensable.  The most recent VA audiological 
examination for rating purposes was in February 2003.  Since 
that time, the veteran has claimed in an October 2008 written 
brief presentation that his bilateral hearing loss disability 
has deteriorated since the February 2003 examination.  Due to 
the passage of time and the veteran's assertions, the Board 
finds that additional development is warranted to determine 
the current level of disability due to the veteran's service-
connected bilateral hearing loss.  As such, VA is required to 
afford the veteran a contemporaneous VA examination to assess 
the current nature, extent, severity and manifestations of 
bilateral sensorineural hearing loss disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
audiological examination to determine the 
severity of his service-connected 
bilateral sensorineural hearing loss.  The 
evaluation should be in accordance with 
the criteria delineated in 38 C.F.R. § 
4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  All findings 
should be recorded in detail.  The 
veteran's claims folder must be provided 
to the examiner for review prior to the 
examination.

2.  Upon completion of the above 
examination and all notice and assistance 
requirements, the RO/AMC will then 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case, containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




